 


110 HR 1772 IH: Rural Wind Energy Development Act
U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1772 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2007 
Mr. Blumenauer (for himself, Mr. Cole of Oklahoma, Mr. Renzi, Mr. Hall of New York, Mr. Udall of Colorado, Mr. McCotter, Mr. Conaway, Mrs. McMorris Rodgers, Mr. Waxman, Mr. Lucas, Mr. McDermott, and Mr. Gillmor) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide credits for the installation of wind energy property, including by rural homeowners, farmers, ranchers, and small businesses, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Rural Wind Energy Development Act. 
2.Credit for installation of wind energy property including by rural homeowners, farmers, ranchers, and small businesses 
(a)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
30D.Wind energy property 
(a)Allowance of creditThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to $1,500 with respect to each half kilowatt of capacity of qualified wind energy property placed in service or installed by the taxpayer during such taxable year. 
(b)LimitationNo credit shall be allowed under subsection (a) unless at least 50 percent of the energy produced annually by the qualified wind energy property is consumed on the site on which the property is placed in service or installed. 
(c)Qualified wind energy propertyFor purposes of this section, the term qualified wind energy property means a wind turbine of 100 kilowatts of rated capacity or less if— 
(1)such turbine is placed in service or installed on or in connection with property located in the United States, 
(2)in the case of an individual, the property on or in connection with which such turbine is installed is a dwelling unit, 
(3)the original use of such turbine commences with the taxpayer, and 
(4)such turbine carries at least a 5-year limited warranty covering defects in design, material, or workmanship, and, for property that is not installed by the taxpayer, at least a 5-year limited warranty covering defects in installation. 
(d)Limitation based on amount of tax 
(1)In generalThe credit allowed under subsection (a) for any taxable year shall not exceed the excess of— 
(A)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over 
(B)the sum of the credits allowable under this part (other than under this section and subpart C thereof, relating to refundable credits) and section 1397E. 
(2)Carryover of unused creditIf the credit allowable under subsection (a) exceeds the limitation imposed by paragraph (1) for such taxable year, such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such taxable year. 
(e)Special rulesFor purposes of this section— 
(1)Tenant-stockholder in cooperative housing corporationIn the case of an individual who is a tenant-stockholder (as defined in section 216(b)(2)) in a cooperative housing corporation (as defined in section 216(b)(1)), such individual shall be treated as having paid his tenant-stockholder’s proportionate share (as defined in section 216(b)(3)) of any expenditures paid or incurred for qualified wind energy property by such corporation, and such credit shall be allocated appropriately to such individual. 
(2)Condominiums 
(A)In generalIn the case of an individual who is a member of a condominium management association with respect to a condominium which he owns, such individual shall be treated as having paid his proportionate share of expenditures paid or incurred for qualified wind energy property by such association, and such credit shall be allocated appropriately to such individual. 
(B)Condominium management associationFor purposes of this paragraph, the term condominium management association means an organization which meets the requirements of section 528(c)(2) with respect to a condominium project of which substantially all of the units are used by individuals as dwelling units. 
(f)Basis adjustmentFor purposes of this subtitle, if a credit is allowed under this section for any expenditure with respect to a dwelling unit or other property, the increase in the basis of such dwelling unit or other property which would (but for this subsection) result from such expenditure shall be reduced by the amount of the credit so allowed. 
(g)Application of creditThe credit allowed under this section shall apply to property placed in service or installed after December 31, 2006, and before January 1, 2012.. 
(b)Conforming amendmentSubsection (a) of section 1016 of the Internal Revenue Code of 1986 (relating to general rule for adjustments to basis) is amended by striking and at the end of paragraph (36), by striking the period at the end of paragraph (37) and inserting , and, and by adding at the end the following new paragraph: 
 
(38)in the case of a dwelling unit or other property with respect to which a credit was allowed under section 30D, to the extent provided in section 30D(f).. 
(c)Clerical amendmentThe table of sections for subpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 30C the following new item: 
 
 
Sec. 30D. Wind energy property.. 
(d)Effective dateThe amendments made by this section shall apply to taxable years ending after December 31, 2006. 
3.3-year accelerated depreciation period for wind energy property 
(a)In generalSubparagraph (A) of section 168(e)(3) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and, and by inserting after clause (iii) the following new clause: 
 
(iv)any property which would be described in subparagraph (A) of section 48(a)(3) if wind energy were substituted for solar energy in clause (i) thereof and the last sentence of such section did not apply to such subparagraph.. 
(b)Conforming amendmentSection 168(e)(3)(B)(vi)(I) of such Code is amended to read as follows: 
 
(I)is described in subparagraph (A) of section 48(a)(3) if the last sentence of such section did not apply to such subparagraph,. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2006. 
 
